IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOSEPH A. PIOLE,                         : No. 205 WAL 2017
                                         :
                   Respondent            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
CHARLES J. PUPICH,                       :
                                         :
                   Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.